                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


GREGORY WALKER,                              )       CASE NO. 1:18 CV 1965
                                             )
               Plaintiff,                    )       JUDGE DAN AARON POLSTER
                                             )
        vs.                                  )       MEMORANDUM OPINION
                                             )       AND ORDER
LT. COFFEE, et al.,                          )
                                             )
               Defendants.                   )


       Pro se Plaintiff Gregory Walker is presently an inmate at the Warren Correctional

Institution in Ohio. At the time of the events at issue, he was incarcerated at the Mansfield

Correctional Institution (“MCI”) in Ohio. Walker brings this in forma pauperis civil action

pursuant to 42 U.S.C. §§ 1983, 1985, and 1986 against Lt. Coffee (Rules Infraction Board

(“RIB”) Chairperson), Ed Sheldon (Warden), and Gary Mohr (Director, Ohio Department of

Rehabilitation and Correction) (collectively, “Defendants”) regarding a disciplinary proceeding

at MCI. (Doc. #: 8 (“Amended Complaint”)).

       For the reasons that follow, this case is dismissed.

A. Background

       Walker alleges that Defendants violated his rights under the U.S. Constitution with

respect to a prison disciplinary proceeding at MCI, and challenges the constitutionality of an

Ohio Administrative Code (“OAC”) rule concerning prison disciplinary proceedings. (Id. at 1).
       This action arose as a consequence of a conduct report issued against Walker on August

22, 2018, by MCI Investigator Susan McGuire for violating inmate rules found at OAC § 5120-

9-06(C) subsections 40, 45, 46, 54, and 56, which relate to criminal activity, including drugs.

The conduct report is not attached to the Amended Complaint. Walker alleges that McGuire

issued the conduct report in bad faith. (Id. ¶¶ 15, 21). Plaintiff claims that the telephone calls

that triggered the conduct report had nothing to do with drugs, but with (1) his efforts to assist

his daughter (whose abusive boyfriend destroyed her cell phone and clothing) by sending

money, a cell phone, and clothing to Georgia; and (2) the reconstruction of the crime scene for

his criminal case in Cuyahoga County by a friend in West Virginia. (Id. ¶¶ 16-20).

       The same day the conduct report was issued, Plaintiff contacted defendants Coffee and

Sheldon requesting the evidence that would be used at the RIB hearing. (Id. ¶¶ 22-23). On

August 31, 2018, Plaintiff was called before the RIB and asked by Coffee if he was prepared to

go forward. Walker told Coffee he wanted the evidence possessed by the charging official to be

used at the RIB hearing because he believed it would not support the charged rule violations.

(Id. ¶¶ 24-27). Walker alleges that Coffee stated that he could not review the evidence and that

she would not review the evidence because the charging official “knows what she’s doing.” (Id.

¶¶ 28, 29). Plaintiff requested to call as witnesses the individuals whom he had telephoned,

claiming they would testify that the phone calls did not involve drugs. Plaintiff also requested

that the charging officer testify about the purportedly false conduct report. (Id. ¶ 30). Coffee

denied Walker’s request for witnesses and for evidence, and stated that Walker was receiving a

fair hearing because he had notice of the charges against him. (Id. ¶¶ 31-33).

       The RIB hearing reconvened on September 5, 2018. Walker was present and rebutted

                                                -2-
the violations alleged in the conduct report. Plaintiff explained to the RIB that his telephone

calls were related to issues concerning his daughter and the criminal case against him in

Cuyahoga County, and had nothing to do with conveying contraband into the prison. (Id. ¶¶ 33-

35). Plaintiff claims that at the hearing, Coffee turned toward an “assistant” and began laughing

and said something in his ear. (Id. ¶ 36). Plaintiff alleges that Coffee found him guilty of the

inmate rule violations charged in the conduct report “without there being any evidence” and

without the testimony of the charging official. (Id. ¶ 38). The RIB hearing report is not

attached to the Complaint. Plaintiff does not indicate any punishment imposed as a

consequence of the disciplinary conviction beyond the visitor restrictions resulting from the

allegations in the conduct report. Walker does not allege that he appealed the RIB conviction

through MCI’s available procedures.

       Plaintiff claims that on August 23, 2018, defendant Sheldon restricted two of the

individuals Plaintiff telephoned (allegedly to assist his daughter) from his visitation list as a

consequence of the allegations in the conduct report – Juanita Shabazz and Tina Dowdell.

According to the Plaintiff, Sheldon restricted these individual without any evidence that they

were involved with him to introduce contraband into MCI. (Id. ¶ 39). Plaintiff does not allege

that he appealed the visitor restrictions through MCI’s available procedures.




                                                 -3-
         Walker asserts five causes of action claiming deprivation of his Constitutional rights

under the First and Fourteenth Amendments.1 Cause of actions I and III: defendant Coffee

deprived Plaintiff of his right to due process under the Fourteenth Amendment by not providing

him with the evidence possessed by the charging official in advance of the RIB hearing or

permitting him to bring witnesses to testify regarding the telephone calls at issue (id. ¶¶ 40-41,

54-55). Cause of action II: defendant Mohr deprived Plaintiff of his right to due process under

the Fourteenth Amendment by promulgating OAC rule 5120-9-08 (id. ¶¶ 47-48). Cause of

Action IV: defendant Sheldon deprived Plaintiff of his rights under the First Amendment by

removing two individuals from Plaintiff’s visitation list based upon the allegations in the

conduct report (id. ¶¶ 61-62). Cause of Action V: defendants Coffee and Mohr deprived him of

his right to due process under the Fourteenth Amendment to be found guilty by a preponderance

of the evidence for violating inmate rules 40, 45, 46, 54, and 56 (id. ¶¶ 68-69).

         Walker seeks the following relief: (1) a declaration that Defendants violated his

constitutional rights under the First and Fourteenth Amendments, (2) $25,000.00 in

compensatory damages and $75,000.00 in punitive damages for each cause of action, (3)

expungement of his inmate record with respect to the conduct report and RIB conviction at issue

here, and (4) reinstatement of Juanita Shabazz and Tina Dowdell to his visitation list.




   1
      In the jurisdictional section of the Amended Complaint, Walker states that Defendants violated his rights under
the First, Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments of the United States Constitution. (Doc. #: 8 ¶ 1).
Walker’s causes of action are limited, however, to deprivations under the First and Fourteenth Amendments. The
Court’s obligation to liberally construe pro se pleadings does not require the Court to conjure factual allegations or
construct legal claims on Plaintiff’s behalf. Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004) (citing Erwin v.
Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)). That said, “[p]rison inmates have no absolute constitutional right to
visitation[,]” and limitations may be imposed to meet penological objectives such as the maintenance of security and
order. Bellamy v. Bradley, 729 F.2d 416, 420 (6th Cir. 1984) (citations omitted).

                                                         -4-
B. Standard of Review

          Pro se pleadings are held to a less stringent standards than pleadings drafted by

lawyers, and must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972) (per

curiam). That said, federal district courts are expressly required by 28 U.S.C. § 1915(e)(2)(B)

to screen all in forma pauperis actions and to dismiss before service any such action that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. The standard for dismissal articulated

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)

with respect to Fed. R. Civ. P. 12(b)(6) also governs dismissal under § 1915(e)(2)(B) for failure

to state a claim. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Therefore, in order to

survive scrutiny under § 1915(e)(2)(B), a pro se complaint “‘must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face.’” Id. (quoting

Iqbal, 556 U.S. at 678).

C. Analysis

        1. Walker’s claims are not cognizable uner 42 U.S.C. § 1983

        Walker brings this action pursuant to 42 U.S.C. § 1983. To state a claim under § 1983,

Walker must allege “(1) that there was the deprivation of a right secured by the Constitution and

(2) that the deprivation was caused by a person acting under color of state law.” Wittstock v.

Mark A. Van Sile, Inc., 330 F.3d 899, 902 (6th Cir. 2003) (citations omitted).

        Walker seeks a declaration that the conduct report, RIB conviction, and punishment

violated his constitutional rights under the First and Fourteenth Amendments, and he seeks

expungement of his prison record with respect to his disciplinary conviction by the RIB and

                                                  -5-
removal of visitation restrictions. To the extent that a ruling by this Court in Walker’s favor

would necessarily imply the invalidity of his disciplinary conviction and punishment, those

claims are not cognizable under § 1983 until such time as his RIB conviction has been

invalidated. See Murray v. Unknown Evert, 84 F. App’x 553, 555 (6th Cir. 2003) (prisoner’s

claim that misconduct conviction for threatening behavior is false is not cognizable under §

1983 because, if established, necessarily implies the invalidity of his disciplinary conviction;

plaintiff must show his misconduct conviction has been invalidated in order to state a

cognizable § 1983 claim) (citing Edwards v. Balisok, 520 U.S. 641, 648 (1997); Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994)).

       Plaintiff has not shown that his RIB conviction has been reversed or invalidated.

Therefore, to the to the extent that a ruling in Plaintiff’s favor would imply the invalidity of his

disciplinary conviction and punishment, those claims are dismissed pursuant to § 1915(e) for

failure to state a claim upon which relief can be granted. See Hill v. Stone, No. 4:18CV00808,

2018 WL 6018026, at *4 (N.D. Ohio Nov. 16, 2018) (Because plaintiff has not shown that his

disciplinary conviction has been invalidated, due process claims that would imply the invalidity

of his disciplinary conviction are not presently cognizable under § 1983, and are dismissed for

failure to state a claim upon which relief can be granted.) (citing Edwards 520 U.S. at 648;

Heck, 512 U.S. at 487).

       To the extent that Plaintiff’s § 1983 claims are cognizable and not subject to dismissal,

those claims fall into two categories: (1) Defendants violated his Fourteenth Amendment right

to due process in connection with the conduct report and RIB disciplinary proceedings; and (2)

Defendants violated his First Amendment right with respect to prison visitation. But Walker

                                                 -6-
fails to plausibly allege the deprivation of any right secured by the First and Fourteenth

Amendments and, therefore, fails to state a § 1983 claim upon which relief may be granted.

         2. Walkers fails to state a § 1983 claim for deprivation of rights
         under the First or Fourteenth Amendments

         “The ‘Due Process Clause does not protect every change in the conditions of

confinement having a substantial adverse impact on the prisoner[.]’” Bazzetta v. McGinnis, 430

F.3d 795, 804 (6th Cir. 2005) (quoting Sandin v. Conner, 515 U.S. 472, 478 (1995)). A prisoner

is entitled to due process under the Fourteenth Amendment only when a protected liberty

interest is at issue. “Without a protected liberty interest, [a prisoner] cannot successfully claim

that his due process rights were violated because ‘process is not an end in itself.’” Ford v.

Harvey, 106 F. App’x 397, 399 (6th Cir. 2004) (quoting Olim v. Wakinekona, 461 U.S. 238, 250

(1983)).

         A constitutionally protected liberty interest triggering due process2 occurs only when the

discipline rises to the level of an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Sandin, 515 U.S. at 484. Restrictions on visitors do not

constitute an atypical and significant hardship in relation to the ordinary incidents of prison life

and, therefore, do not implicate constitutional due process requirements. See Harbin-Bey v.

Rutter, 420 F.3d 571, 577 (6th Cir. 2005) (increase in security classification and resulting visitor

   2
    In Wolff v. McDonnell, the Supreme Court addressed the due process requirements for a disciplinary hearing when
the protected liberty interest of loss of good-time credits is at stake, which is not the case here, and held that the
minimum due process requirements for such a disciplinary hearing are: (1) written notice of the charges before the
hearing, (2) an opportunity to call witnesses and present evidence when consistent with institutional safety and
correctional goals, and (3) a written statement of the evidence relied upon and reason for the disciplinary action taken.
See Blevins v. Lamanna, 23 F. App’x 216, 217 (6th Cir. 2001) (citing Wolff, 418 U.S. 539, 563-67 (1974)). The
evidentiary standards of “beyond a reasonable doubt” or “preponderance of the evidence” are not required for
conviction – only “some evidence” must exist to support a disciplinary conviction. Id. (citing Superintendent, Mass.
Corr. Inst., v. Hill, 472 U.S. 445, 455-56 (1985)).

                                                          -7-
limitations is not an atypical and significant hardship); Bazzetta, 430 F.3d at 804-05; Spear v.

Sowders, 71 F.3d 626, 630 (6th Cir. 1995) (a prisoner does not have a due process right to

unfettered visitation) (citing Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1998)).

         Sheldon’s removal of two individuals from Walker’s permitted visitor list does not

constitute a liberty interest implicating due process rights under the Fourteenth Amendment.

See Bazzetta, 430 F.3d at 804-05 (prison’s ban on visitation for inmates who violate substance

abuse regulations does not implicate due process). Nor does this visitor restriction implicate

Walker’s First Amendment rights.3 See Overton v. Bazzetta, 539 U.S. 126 (2003) (prison

regulations on inmate visitation do not violate First Amendment free association guarantee).

         Because a limited loss of visitation privileges does not constitute a protected liberty

interest, Walker fails to state a § 1983 Fourteenth Amendment due process claim and First

Amendment claim upon which relief can be granted, and those claims are dismissed pursuant to

§ 1915(e).4

         3. Walker fails to state a claim that OAC § 5120-9-08 violates the due process
         clause of the Fourteenth Amendment

    3
      Even where a prison regulation impinges on an inmate’s constitutional rights, “the regulation is valid if it is
reasonably related to legitimate penological interests.” See Turner v. Safley, 482 U.S. 78, 89 (1987).

    4
       To the extent that Walker claims his constitutional rights were violated because the allegations in the conduct
report were false, that claim also fails because a prisoner does not have a constitutional right to be free from erroneous
allegations of misconduct. See Goudlock v. Blankenship, No. 1:13-CV-1215, 2015 WL 5730219, at *6 (N.D. Ohio Sept.
28, 2015) (a prisoner has no clearly established constitutional right to a “correct” conduct report or to a certain kind of
testimony at a disciplinary hearing) (collecting cases); Reeves v. Mohr, No. 4:11CV2062, 2012 WL 275166, at *2 (N.D.
Ohio Jan. 31, 2012) (same) (collecting cases); see also Jones v. McKinney, 172 F.3d 48 (6th Cir. 1998) (Table)
(“McKinney did not violate Jones’s constitutional rights, even if the disciplinary report was false, because a prisoner
has no constitutionally protected immunity from being wrongly accused.”) (citation omitted). A false conduct charge
may result in a constitutional violation if, as a result, a prisoner is deprived of a protected liberty interest without due
process. See Reeves, 2012 WL 275166, at *2 (citing Sandin, 515 U.S. at 485). But for the reasons discussed herein,
Walker lacks a constitutionally protected liberty interest in the removal of two individuals from his permitted visitor
list. Therefore, even accepting the truth of Walker’s claim that the inmate violations alleged in the conduct report are
false, he fails to state a § 1983 claim upon which relief may be granted.

                                                            -8-
         Walker alleges that defendant Mohr’s promulgation of OAC § 5120-9-08 violates the

Fourteenth Amendment because the rule’s provisions regarding witness testimony and

disclosure of evidence to a prisoner in advance of the RIB hearing does not satisfy due process

requirements. (See Doc. #: 8 ¶ 14). But for the reasons discussed above, the Court has

determined that Walker was not entitled to due process under the Fourteenth Amendment.

Therefore, Plaintiff’s fails to state a claim that OAC § 5120-9-08 is unconstitutional because

that rule deprives him of his right to due process under the Fourteenth Amendment.5

         In order for a state regulation to create a liberty interest, the “‘regulation must establish

freedom from restraint which ‘imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.’” Walker v. Mohr, No. 2:16-CV-769, 2017 WL

398418, at *4 (S.D. Ohio Jan. 30, 2017) (quoting Sandin, 515 U.S. at 484), appeal dismissed

(Mar. 30, 2017). The existence of a liberty interest depends upon the nature of the deprivation

to which a prisoner is subjected, and the warden’s removal of two individuals from Walker’s

permitted visitors does not implicate a state liberty interest capable of being violated. See Blair

v. Loomis, 1 F. Supp. 2d 769, 772 (N.D. Ohio 1998) (“Ohio federal district courts have

uniformly held [OAC] § 5120–9–15 does not create a liberty interest in visitation.”) (collecting

cases); see also Walker, 2017 WL 398418 at * 5 (Ohio regulation does not implicate a




    5
      Under the OAC § 5120-9-08, when a prisoner goes before a RIB, the board may hear testimony and receive
evidence in any form or manner it deems appropriate. See Hill v. McGilton, No. 2:18-CV-944, 2018 WL 4932084, at
*3 (S.D. Ohio Oct. 11, 2018) (The Sixth Circuit has concluded that OAC § 5120-9-08 does not mean that a prisoner
“‘has an absolute right to present witnesses at a disciplinary hearing.’”) (quoting Doss v. Maki, 2018 U.S. App. LEXIS
19638, *5-6), report and recommendation adopted, No. 2:18-CV-944, 2018 WL 6046379 (S.D. Ohio Nov. 19, 2018).
Moreover, a state has no “‘federal due process obligation to follow all of its procedures; such a system would result in
the constitutionalizing of every state rule, and would not be administrable.’” Jackson v. Hamlin, 61 F. App’x 131, 132
(6th Cir. 2003) (quoting Levine v. Torvik, 986 F.2d 1056, 1515 (6th Cir. 1993)).

                                                          -9-
prisoner’s liberty interest where visitation rights for a prisoner’s brother were permanently

revoked because prison officers believed his brother smuggled contraband into the prison)

(citations omitted); West v. Russell, 99 F.3d 1141 (6th Cir. 1996) (Table) (Ohio law creates no

liberty interest in visitation).

        In the absence of a liberty interest in prison visitation at the federal or state level, Walker

is not entitled to due process with respect to limiting visitation privileges and, therefore,

Plaintiff’s claim against Mohr based upon the purported unconstitutionality of OAC § 5120-9-

08 fails to state a claim upon which relief can be granted, and is dismissed pursuant to §

1915(e).

        4. Walker’s 42 U.S.C. §§ 1985 and 1986 claims are dismissed

        Unlike § 1983, § 1985 does not provide a cause of action for the deprivation of

independent rights secured by the Constitution, but rather, prohibits conspiracies intended to

prohibit persons or classes of persons from equal exercise of their civil rights. United Bhd. of

Carpenters & Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 840-41 (1983). To

state a § 1985 conspiracy claim, a plaintiff must allege: (1) a conspiracy of two or more

persons; (2) with the purpose to deprive, directly or indirectly, a person or class of persons of

equal protection of the laws; (3) an act in furtherance of the conspiracy; and (4) which causes

injury to the person or property of plaintiff or deprivation of any right or privilege of a citizen of

the United States. Vakilian v. Shaw, 335 F.3d 509, 518 (6th Cir. 2003) (citing United Bhd. of

Carpenters & Joiners of Am., 463 U.S. at 828-29. The acts that allegedly “deprived the plaintiff

of equal protection must be the result of class-based discrimination.” Id. (citing Newell v.

Brown, 981 F.2d 880, 886 (6th Cir. 1992)). Even liberally construing the Amended Complaint,

                                                 -10-
the Court finds no allegations that plausibly state a § 1985 claim against Defendants, and

Walker’s § 1985 claim is dismissed pursuant to § 1915(e).

       Section 1986 creates a cause of action for knowing failure to prevent a § 1985

conspiracy. Because Walker has not plausibly alleged a § 1985 claim, there can be no cause of

action under § 1986. Lorenzi v. Lorenzi, 44 F. App’x 683, 685 (6th Cir. 2002) (citing Braley v.

City of Pontiac, 906 F.2d 220, 227 (6th Cir. 1990) (plaintiff with no cause of action under §

1985 has no cause of action under § 1986)). Accordingly, Walker fails to state a plausible §

1986 claim, and that claim is dismissed pursuant to § 1915(e).

D. Conclusion

       For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §

1915(e). Walker’s motion to access the law library in order to submit an Amended Complaint

(Doc. #: 6) is moot, and denied as such.




                                              -11-
          The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

could not be taken in good faith.6

          IT IS SO ORDERED.


                                                          s/Dan Aaron Polster 3/1/2019
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




   6
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -12-
